Citation Nr: 1512591	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-36 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, W.G., and R.R.



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to May 1976 and from March 3, 1979, to March 22, 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  A June 1980 Board decision denied the Veteran service connection for bilateral pes planus on the basis that it had pre-existed his second period of service and was not aggravated during that period of service.

2.  The evidence associated with the claims file subsequent to the June 1980 Board decision includes lay statements, which raise a reasonable possibility of substantiating the service-connection claim for bilateral pes planus on the merits, as they tend to show a worsening of the disability during the relevant period of service.

3.  The Veteran's own credible testimony indicates that his pre-existing bilateral pes planus was permanently aggravated during his period of active duty in 1979, and that the in-service symptoms have continued until the present day.  



CONCLUSIONS OF LAW

1.  The June 1980 Board decision is final, and new and material evidence has been submitted to reopen the claim for service connection bilateral pes planus.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1100 (2014).

2.  The criteria for service connection for pes planus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014); see generally Falzone v. Brown, 8 Vet. App. 398 (1995) (finding that pes planus is the type of condition that lends itself to observation by a lay witness).


ORDER

The claim of entitlement to service connection for bilateral pes planus is both reopened and granted.  



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


